Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 25, 2022

The Court of Appeals hereby passes the following order:

A22A1257. WILLIE WELLS v. THE STATE.

      In 2019, Willie Charles Wells pleaded guilty to first degree forgery. On
November 17, 2020, he filed an “Application for Out of Time Appeal to Withdraw
a Guilty Plea.” On December 9, 2020, the trial court entered an order dismissing his
motion. On January 19, 2021, Wells filed a notice of appeal from the trial court’s
order. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Veasley v.
State, 272 Ga. 837, 838 (537 SE2d 42) (2000). Pretermitting whether we would
otherwise have jurisdiction, Wells’ notice of appeal was filed 41 days after entry of
the trial court’s order. Accordingly, this appeal is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/25/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.